963 So. 2d 871 (2007)
L.M., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 3D07-233.
District Court of Appeal of Florida, Third District.
August 15, 2007.
Marc A. Douthit, Miami, and Jason Joseph, for appellant.
Hillary S. Kambour; Bernadette Noe, for appellee.
Before GERSTEN, C.J., and COPE and ROTHENBERG, JJ.
ROTHENBERG, Judge.
L.M., the mother of a minor child, L.G., appeals a final judgment adjudicating L.G. dependent. As we find that the trial court applied the correct law and there is competent substantial evidence to support its ruling, we affirm. See R.F. v. Fla. Dep't of Children & Families, 770 So. 2d 1189, 1192 (Fla.2000); D.R. v. Dep't of Children & *872 Family Servs., 898 So. 2d 254, 255 (Fla. 3d DCA 2005).
Affirmed.